Title: To Benjamin Franklin from William Franklin, 29 October 1772
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington Octr. 29th. 1772
I writ to you on the 13th. Inst. by Capt. All, and informed you that yours of the 3d. of Augst. was not come to hand; since which I have received it by the Septr. Packet. What prevented it from coming by the Augst. Packet, as my Mother’s of the same Date did, I know not. I have likewise received yours of the 17th. of Augst. by Sutton (I believe,) and your long Letter of Augst. 19, with Additions to the 24th. by Falkener also yours of Septr. 2 and 3 per the Packet.
At present I can only take notice of the first Paragraph of yours dated Augst. 19, wherein you mention that Mr. Wharton told you, on your beginning to mention the Intelligence I had sent you respecting the Virginia Claim, “that he had all that Intelligence long before, that there was little or nothing in it, since the Grants being made contrary to Proclamation, and the Surveys without Authority, they were all void.” I doubt not but he has had all that Intelligence before, and that he does not think it prudent, as you say, to talk of those Grants lest our most influential Partners should be discouraged. However, as I did not think it just that they should, for the Sake of carrying a present Point, be deceived to their Loss, I thought it my Duty to acquaint you, from time to time, that you might inform them, what Opposition we are likely to meet with in getting Possession of our Lands, even if we should obtain our Grant. The Virginia Claims to the Land on the Ohio may possibly prove on Examination to be not well founded, but I think, such as they are, they ought to be made known beforehand to the Gentlemen who are to pay their Money for a Colony in that Country. If you have read the Extracts from the Journals of the Virginia Assembly, which I mentioned in my last as sent to Mr. Todd by the Septr. Packet, you will there see that the Virginians found their Claim on a Report of the Board of Trade in 1769, the King’s Approbation of it, and a Requisition made in pursuance thereof for £2500 Sterling, which the Assembly accordingly advanced. Lest those Extracts may not have been shewn to you, I now send you a Copy of a State of the Virginia Claim, which I made out from them, together with some Remarks thereupon. These cannot fail giving you a proper Idea of the Matter, and I must beg you, let Mr. Wharton say what he will, to make it an Object of your particular Attention. If there has been such a Report of the Board of Trade, with the King’s Confirmation sent to Virginia, it may possibly account for Lord H’s late Opposition to the Grant of a new Colony. He might be apprehensive of that Transaction being thereby brought to light, and that his Character would suffer for having at first encouraged the Design of a new Colony, at the very Time he was authorizing the People of Virginia to take Possession of the Country for themselves in which it was to be established. If these Things are so, how can we account for Mr. Jackson, Mr. Cooper, Govr. Pownall, cum multis aliis, being ignorant of them? If they are not so, to let us here know the Truth, and to let the Virginians know it, who rely much upon them, ought certainly to be done, otherwise the worst of Consequences may happen. Should the Extent of Country claimed by Virginia as their Boundary be confirmed, you will easily see by looking at Evans’s Map, that the small Tract which will be left for the Proprietors of the new Colony, will not be worth their Purchase Money. One Reason, therefore, why I think our influential Friends ought to be particularly informed of the real State of this Matter is, that they may use their Influence, in case those Claims can’t be set aside, to obtain for us a proportionably valuable Tract lower down the Ohio. But common Honesty, I think, requires they should know the whole Truth, let the Event be what it may. At any Rate, I was determined to clear my Conscience, which I think I have fully done by the Letters I have sent you on the Subject, and by writing the enclosed State.
I likewise send you a Copy of a Letter from Mr. Hooper to me, enclosing one from Mr. Tilghman, respecting [Mr.?] Penn’s Western Boundary, which I think of Consequence [torn] Boundary certainly ought to be, if we may ju[dge by the] Words of the Charter, a crooked Line according to the Curves of the Delaware; and such a Line, as it happens, will be most advantageous to the Proprietors of the new Colony; at least in the Opinion of Mr. Hooper, who has taken a great deal of Pains in his Enquiries, in hopes of being the Surveyor General. It was him I recommended to you to propose for that Office, and not Mr. Hutchins, as you seem by your Letter to understand. The latter is an Officer in the Regulars at Pensacola.
I write this in a Hurry, in hopes of reaching Capt. Sutton, who I hear is to leave Philadelphia Tomorrow. By Capt. Falconer I shall answer all your Letters fully. In the mean Time, I am, as ever, Honoured Sir, Your dutiful Son
Wm: Franklin

P.S. Pray observe the Caution with regard to Mr. Tilghman’s Letter, as requested by Mr. Hooper.

 
Addressed: To / Dr Franklin / Craven Street / London
